Citation Nr: 1231376	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  04-42 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease with arthritis, lumbar spine, prior to December 17, 2009 and in excess of 20 percent therefrom.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease with arthritis, cervical spine, prior to December 17, 2009 and in excess of 20 percent therefrom.

3.  Entitlement to a separate rating for neurological manifestations (claimed as urinary frequency) as secondary to the service-connected degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to June 1982 and from June 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO granted service connection for lumbar and cervical spine disabilities; initial 10 percent disability ratings were assigned, effective August 8, 1996--the date the RO received the Veteran's claim to reopen previously denied claims for service connection for these disabilities.  The Veteran appealed the RO's assignment of initial 10 percent disability ratings to the above-cited disabilities to the Board. 

By a May 2010 rating action, the RO assigned initial 20 percent disability ratings to the service-connected lumbar and cervical spine disabilities, effective December 17, 2009--the date of a VA examination report reflecting an increase in severity of these disabilities.  However, as the initial 20 percent disability ratings assigned to the service-connected lumbar and cervical spine disabilities, effective December 17, 2009 are still less than the maximum benefits available, the appeal with respect to these two disabilities is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In January 2008, the Veteran testified before the undersigned at the St. Petersburg, Florida RO.  A copy of the hearing transcript has been associated with the claims file.  

This case was recently remanded by the Board in March 2011 for additional substantive development; specifically, in part, to obtain outstanding VA treatment records.  The requested VA treatment records have been obtained and have been associated with the claims file.  Additionally, VA examined the Veteran in April 2011 to determine the current severity of her service-connected low back and cervical spine disabilities.  Thus, the Board finds that the RO has substantially complied with its remand directives and the issues are ready for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to a separate evaluation for neurological manifestations (claimed as urinary frequency) as secondary to the service-connected degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  For the period from August 8, 1996 to December 16, 2009, the service-connected degenerative disc disease with arthritis of the lumbar spine was manifested by paraspinal spasms, flexion limited to 75 degrees in December 2002 and combined lumbar range of motion greater than 120 degrees; evidence of ankylosis or muscle spasm/guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not demonstrated. 

2.  For the period from December 17, 2009, the service-connected degenerative disc disease with arthritis of the lumbar spine has been manifested by subjective complaints of paresthesias and numbness, and objective evidence of painful motion with forward flexion limited to 40 degrees, decreased motor strength in the bilateral lower extremities with evidence of spasms.  There was also no evidence of incapacitating episodes during the previous 12 months with respect to the lumbar spine. 

3.  For the period from August 8, 1996 to December 16, 2009, the service-connected degenerative disc disease with arthritis of the cervical spine was manifested by no worse than moderate limitation of motion of the cervical spine, with forward flexion limited to 35 and 20 degrees in December 2002 and September 2004, respectively, and combined cervical range of motion greater than 170 degrees; there was no showing of ankylosis or muscle spasm/guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  For the period from December 17, 2009, the service-connected degenerative disc disease with arthritis of the cervical spine has been manifested by forward flexion to 30 degrees with evidence of decreased motor strength occasional muscle spasms.  There was also evidence of three incapacitating episodes during the previous 12 months but without evidence of doctor prescribed bed rest.  


CONCLUSIONS OF LAW

1.  For the period from August 8, 1996 to December 16, 2009, the criteria for an initial evaluation of 20 percent, but no higher, for degenerative disc disease with arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.40, 4.45, 4,7, 4.71a, Diagnostic Codes 5010, 5292, 5295 (2002), 5293 (2002-2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

2.  For the period from December 17, 2009, the criteria for an initial 40 percent disability rating, but no higher, for degenerative disc disease with arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5010, 5292, 5295 (2002), 5293 (2002-2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

3.  For the period from August 8, 1996 to December 16, 2009, the criteria for an initial 20 percent disability rating, but no higher, for degenerative disc disease with arthritis of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5010, 5292, 5295 (2002), 5293 (2002-2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

4.  For the period from December 17, 2009, the criteria for an initial 40 percent rating, but no higher, for degenerative disc disease with arthritis of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5292, 5295 (2002), 5293 (2002-2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claims arise from an appeal of the initial evaluations following the grants of service connection for degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to the above-cited initial evaluation claims. 

VA also has a duty to assist the Veteran in the development of her initial evaluation claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as her voluminous post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements and testimony in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's initial evaluation claims decided herein. 

In March 2011, the Board remanded the claims to the RO for additional substantive development; specifically, in part, to obtain outstanding VA treatment records.  The requested VA treatment records have been obtained and have been associated with the claims file.  Additionally, VA examined the Veteran in April 2011 to determine the current severity of her service-connected low back and cervical spine disabilities.  Thus, the Board finds that there has been substantial compliance with its remand directives.  See Dyment, supra.  Moreover, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the initial evaluation claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, such as here, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1 (2011).

The United States Court of Appeals for Veterans Claims has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Spine Regulations

By a January 2003 rating action, the RO granted service connection for degenerative disc disease of the lumbar and cervical spines; initial 10 percent disability ratings were assigned, effective August 8, 1996.  By a May 2010 rating action, the RO awarded 20 percent initial disability ratings to these disabilities, effective December 17, 2009--the date of a VA examination report reflecting an increase in severity of these disabilities.  

Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (IVDS).  67 Fed. Reg. 54,345  (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for intervertebral disc syndrome.  Here either the old or new rating criteria may apply, although the new rating criteria are only applicable since their effective date. VAOPGCPREC 3-2000. 

Prior to September 26, 2003

Under Diagnostic Code 5287, which addressed ankylosis of the cervical spine, 30 and 40 percent disability ratings were assigned where there was evidence of favorable and unfavorable ankylosis of the cervical spine, respectively.  38 C.F.R. § 5287 (2002). 

Under Diagnostic Code 5289, which addressed ankylosis of the lumbar spine 40 and 50 percent disability ratings were assigned where there was evidence of favorable and unfavorable ankylosis of the lumbar spine, respectively.  38 C.F.R. § 5289 (2002). 

Prior to September 2003, the regulations provided a 10 percent rating for slight limitation of motion of the lumbar spine, a 20 percent rating for moderate limitation of motion and a 40 percent rating for severe limitation of motion of the lumbar spine.  For the cervical spine, a 10 percent rating was warranted for slight limitation of the cervical spine, a 20 percent rating for moderate limitation of motion, and a 30 percent rating for severe limitation of motion of the cervical spine.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5290, 5292 (effective prior to September 26, 2003). 

Under Diagnostic Code 5293, the code used to evaluated IVDS, a 10 percent rating was assigned where there was evidence that it was mild.  When IVDS was moderate, with recurring attacks, a 20 percent evaluation was warranted.  A 40 percent rating was assigned where there was evidence of severe IVDS characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent was awarded when IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 5293 (2002).

Under Diagnostic Code 5295, a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  If there was lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation was assigned.  Finally, a maximum schedular rating of 40 percent was awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 5295 (2002).

Effective September 26, 2003, the general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows: 

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater that 60 degrees but not greater that 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine; 

A 100 percent rating for unfavorable ankylosis of the entire spine. 

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a Note (2).

Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  38 C.F.R. § 4.71a Note (2).

The Board also observes that the rating schedule for evaluating intervertebral disc syndrome changed during the pendency of this appeal.  The old criteria, in effect 
from September 2002, was to be evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months and a 10 percent rating is assigned for incapacitating episodes have a total duration of at least one week, but less than two weeks during the past 12 months.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243 (effective September 23, 2002).  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Effective from September 26, 2003, the diagnostic criteria for intervertebral disc syndrome was renumbered as Diagnostic Code 5243.  The regulations remained the same.  However, there was some minor re-phrasing.  In this respect, Diagnostic Code 5243 provided the following:  Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  It also deleted the old Note 2.

III. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

(A) Lumbar Spine

(i) Period from August 8, 1996 to December 16, 2009

For the period from August 8, 1996 to December 17, 2009, the RO assigned an initial 10 percent rating to the Veteran's service-connected degenerative disc disease of the lumbar spine under Diagnostic Codes 5010-5292 (2002).  (See January 2003 and May 2010 rating actions).  The Board finds that for this period, the evidence of record supports an initial 20 percent rating for the service-connected cervical spine disability under the spine criteria both prior to and effective from September 26, 2003.  

A December 2002 VA examination report reflects that the Veteran had 75 degrees of lumbar flexion; 30 degrees right lateral bending; 30 degrees left lateral bending; and 15 degrees of backward extension.  There were no reflex, sensory or motor deficits, or weaknesses.  The Veteran had a negative straight leg raising test.  She had a mild paralumbar spasm on her right.  She had good gluteal tone, and good heel and toe rising.  The Veteran was diagnosed as having degenerative disc disease with arthritis.  

A September 2004 VA treatment note reflects that the Veteran had been issued a transcutaneous electrical nerve stimulation (TENS) unit, heat/ice pack and a leg lifter for her lower back.  The examiner noted that x-rays of the lumbar spine, performed in October 2003, revealed mild disc disease and facet arthropathy at L5-S1 and moderate facet arthropathy at L4-5.  The Veteran's lower extremity strength (i.e., ankles, hips and knees) were all found to have been within normal limits.  Compression, distraction and straight leg tests were all negative.  She was able to heel and toe walk.  Her sensation and dermatones were noted to have been "intact."  She had good proprioception in her lower extremities.  She walked without an assistive device with decreased hip rotation and with an antalgic gait pattern for 500 feet.  The Veteran was found non-functional when she attempted to perform repetitive stooping.  She was found functional in repetitive crouching.  The examiner noted that the Veteran was able to perform work in the "light to medium" category.  The Veteran was noted to exhibit spasms in her paraspinals.  The examiner noted that range of motion in her bilateral lower extremities was within normal limits.  The Veteran also demonstrated good quadriceps strength, tone, as well as normal reflexes and negative lumbar special tests.   

The Board finds that with resolution of reasonable doubt in the Veteran's favor, for the period from August 8, 1996 to December 16, 2009, the criteria for an initial 20 percent disability evaluation for the service-connected low back disability have been met under the "old" rating criteria for Diagnostic Code (DC) 5295 (2002).  The Veteran has reported having pain in the lumbosacral area and there have been demonstrations of muscle spasms in the lumbar spine area, as well as some limitation of motion of the lumbosacral spine.  Based upon the above, the Board finds that the evidence of record supports an initial 20 percent disability rating for the prescribed period on appeal under Diagnostic Code 5295 (2002).  

The criteria for an initial evaluation in excess of 20 percent were also not met under DC 5295 as the Veteran has not been shown to have listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, or abnormal mobility on forced motion. 

With regard to the old rating criteria, an evaluation in excess of 20 percent under DC 5292 would not be warranted as severe limitation of motion was not demonstrated.  The Board does note that the Veteran was issued a TENS unit; however, she had flexion of the lumbar spine to 75 degrees and right and left lateral flexion were each to 30 degrees in December 2002.  When seen at a VA clinic in September 2004, she was able to heel and toe walk.  She walked without an assistive device with decreased hip rotation and with an antalgic gait pattern for 500 feet.  The above-cited range of lumbar spine motion findings do not reveal ranges of motion which would qualify as "severe." Given the foregoing, the criteria for an initial evaluation in excess of 20 percent for the period from August 8, 1996 to December 16, 2009 requiring severe limitation of motion of the lumbar spine have not been met under the old rating criteria for Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

The criteria for an evaluation in excess of 20 percent under the old rating criteria for DC 5293 have also not been met as the Veteran has not been shown to have severe intervertebral disc syndrome with only intermittent relief at any time during the period from August 8, 1996 to December 17, 2009.  There have been little or no neurological findings related to the Veteran's service-connected low back disability for the period from September 8, 1996 to December 16, 2009.  For example, there was no evidence of any reflex, sensory or motor deficits, or weaknesses at the December 2002 VA examination.  A straight leg raising test was negative.  The September 2004 VA physician noted that the Veteran's bilateral lower extremities demonstrated good quadriceps strength, tone, as well as normal reflexes.  Moreover, no VA examiner described the Veteran's low back disability as being severe in nature for the time period in question.  As such, the criteria for an initial 20 percent disability evaluation for the service-connected low back disability for the period from August 8, 1996 to December 16, 2009 have not been met under Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

As to the criteria in effect subsequent to September 26, 2003, an initial disability rating in excess of 20 percent is also not warranted for the service-connected low back disability for the period from August 8, 1996 to December 16, 2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  There is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  As noted above, during the prescribed period on appeal, flexion of the lumbar spine has been limited at most to 75 degrees.   In addition, the Veteran did not report having any incapacitating episodes as a result of her service-connected low back disability for the period from August 8, 1996 to December 16, 2009.  Thus, an initial evaluation in excess of 20 percent would not be warranted under the new criteria in effect since September 26, 2003 for the period from August 8, 1996 to December 16, 2009.  38 C.F.R. § 5235-5242, 5243 (2011). 

The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10 , 4.40 and 4.45 (2011) would warrant a higher rating in excess of 20 percent for the service-connected lumbar spine disability for the period from August 8, 1996 to December 16, 2009.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the Veteran has limitation of motion of the lumbar spine, and that there is pain on motion.  Limited motion of the lumbar spine results in a certain level of functional loss.  However, there is a lack of objective medical evidence showing that the Veteran suffers any additional measurable functional loss and/or limitation of motion during flare-ups or with use.  Despite her complaints of low back pain, the Veteran had forward flexion of the lumbar spine to 75 degrees in December 2002.  The September 2004 VA examiner specifically found that although the Veteran was non-functional in terms of having the ability to perform repetitive stooping, she was found functional with repetitive crouching.  The examiner noted that the Veteran was able to perform work in the "light to medium" category.  In sum, the Board finds that the evidence supports an initial 20 percent rating for the service-connected lumbar spine disability for the period from September 8, 1996 to December 16, 2009.  The benefit-of-the-doubt- rule has been considered in making this decision.  38 U.S.C.A. § 5107(b).

(ii) Period from December 17, 2009

For the period from December 17, 2009, the RO has assigned an initial 20 percent disability rating to the service-connected lumbar spine disability under Diagnostic Code 5242.  (See May 2010 rating action).  The Board finds that for this period, the evidence of record supports an initial 40 percent rating for the service-connected low back disability under the old criteria for Diagnostic Code 5293 in effect prior to September 26, 2003.  For the period from December 17 2009, VA examination reports, dated in December 2009 and April 2011, reflect that the Veteran exhibited forward flexion of the lumbar spine limited to 40 degrees (2009), muscle spasms (2009), guarding (2009), tenderness (2009), pain on motion, and subjective complaints of paresthesias and numbness (2009).  Based on the frequency of the Veteran's medical treatment, as well as occupational and physical therapy and the recurrent need for pain relief such as  TENS unit and traction, with poor results, as indicated by the December 2009 VA examiner, it can reasonably be concluded that she has had only intermittent relief from her low back symptoms.  Thus, the Board finds that an initial 40 percent rating is warranted for the service-connected low back disability under the old criteria of Diagnostic Code 5293 for the period from December 17, 2009.  

The Board does not find, however, that for the period from December 17, 2009, the service-connected lumbar spine disability was analogous to pronounced disc disease to warrant an initial 60 percent disability rating under the old criteria for Diagnostic Code 5293 for the following reasons.  Despite her subjective complaints of paresthesias and numbness of the lower extremities at the December 2009 VA examination, this same examination report reflects that sensory and reflex examinations of the lower extremities were normal.  When abnormalities were shown, they were very mild in nature (i.e., 4/5, bilaterally, in the iliopsoas and gluteus maximus muscles and sciatic, femoral, tibial and deep peroneal nerves).  The December 2009 VA examiner specifically noted that there was no atrophy or muscular weakness of the lower extremities, indicating that despite the Veteran's pain and other complaints she remained able to use her lower extremities in a relatively normal fashion.  In light of the mostly subjective neurological complaints, with such little medical evidence that the disc disease has progressed to the point where it is markedly interfering with her neurological functioning, the severity of her low back disability cannot be classified as pronounced to warrant an initial 60 percent disability rating under the old criteria for Diagnostic Code 5293 in effect prior to September 26, 2003 for the period from December 17, 2009. 

In addition, the Board finds that an initial 60 percent rating is not warranted under Diagnostic Code 5243, as effective September 26, 2003.  While the Veteran reported having had three incapacitating episodes within the previous 12 months as a result of her cervical spine (italics added for emphasis) disability when examined by VA in December 2009, she did not report having had any incapacitating episodes as a result of her lumbar spine during that examination or at an April 2011 VA examination.  Therefore, a higher initial 60 percent rating cannot be granted under Diagnostic Code 5243 in effect from September 26, 2003.  In addition, as flexion of the lumbar spine was limited at most to 40 degrees, there is, obviously, no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine to warrant an initial 60 percent rating under the General Rating Formula for Diseases and Injuries of the spine for the period from December 17, 2009.  See 38 C.F.R. § 38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2011).

Finally, because favorable or unfavorable ankylosis of the lumbar segment of the spine has not been diagnosed, Diagnostic Codes 5287 and 5240 are not for application.  38 C.F.R. Part 4 (2002) and (2011).  Since the Veteran has not been diagnosed as having favorable ankylosis of the spine, or fusion of all of the lumbar segments, then Diagnostic Codes 5286 (2002), 5287 (2002), and 5241 (2011) are also not for application.  Additionally, because the Veteran has not fractured her vertebra, Diagnostic Codes 5285 and 5235 are not for application.  38 C.F.R. Part 4 (2002) and (2011). 

Thus, in view of the foregoing, the Board finds that an initial rating of 40 percent, but no higher, for the service-connected low back disability under Diagnostic Code 5293, in effect prior to September 26, 2003, is warranted for the period from December 17, 2009.  

The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10 , 4.40 and 4.45 (2011) would warrant a higher rating in excess of 40 percent for the service-connected lumbar spine disability for the period from December 17, 2009 to the present.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the Veteran has limitation of motion of the lumbar spine, and that there is pain on motion.  Limited motion of the lumbar segment of the spine results in a certain level of functional loss.  However, there is a lack of objective medical evidence showing that the Veteran has suffered any additional measurable functional loss and/or limitation of motion during flare-ups or with use of the lumbar spine for the period from December 17, 2009.  The December 2009 VA examiner specifically found the Veteran's lumbar spine disability to have had a mild to moderate, at most, impact on her activities of daily living (italics added for emphasis).  In addition, although the Veteran reported having increased absenteeism as a result of her lumbar spine disability when examined by VA in December 2009 and April 2011, she maintained full-time employment.  An April 2011 VA examination report reflects that she had changed jobs from a VA police officer to a medical clerk, a job that would require less physical exertion and activities that would involve her lumbar spine.  In sum, the Board finds that the evidence supports an initial 40 percent rating for the service-connected lumbar spine disability for the period from December 17, 2009 to the present under the criteria for Diagnostic Code 5243 in effect prior to September 26, 2003.  The benefit-of-the-doubt- rule has been considered in making this decision.  38 U.S.C.A. § 5107(b). 

(B) Cervical Spine

(i) Period from August 8, 1996 to December 16, 2009

For the period from August 8, 1996 to December 17, 2009, the RO assigned an initial 10 percent rating to the Veteran's service-connected degenerative disc disease of the cervical spine under Diagnostic Codes 5010-5292 (2002).  (See January 2003 and April 2008 rating actions).  The Board finds that for this period, the evidence of record supports an initial 20 percent rating for the service-connected cervical spine disability under the criteria in effect prior to and from September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A December 2002 VA spine examination report reflects that the Veteran complained of constant pain in her neck.  She related that she was able to perform activities of daily living.  The Veteran indicated that she was employed as a canine trainer and handler.  A physical evaluation of the cervical spine revealed that the Veteran had forward flexion to 35 degrees, right and left lateral rotation were each 70 degrees, and extension was to 30 degrees.  There was pain on extension that radiated to the base of the Veteran's neck.  There were, however, no reflex, sensory or motor deficits.  There was no evidence of atrophy or weakness in the upper extremities.  Lateral flexion in degrees in either direction was not recorded.  The December 2002 VA examiner diagnosed the Veteran with spinal stenosis, by history, degenerative disc disease with arthritis.

A September 2004 VA physical therapy note reflects that x-rays of the cervical spine, performed in October 2003, revealed mild disc space narrowing at C5-7.  Osteophytes were noted at these levels.  The Veteran demonstrated forward flexion of the cervical spine to 20 degrees, right and left rotation each to 45 degrees and right and left lateral flexion to 30 and 45 degrees, respectively.  Sensation and deramatones were noted to have been intact.  Spasms of the cervical spine were not noted.  The examiner noted she had minimal limitations with reaching above her head or forward.  In addition, the Veteran's ability to work with her hands during fine manipulation and simple grasping was not restricted.  She experienced pain in her neck, which restricted her ability to work overhead for prolonged periods of time.  She was able to lift 30 pounds and ascend the stairs.   

A May 2007 magnetic resonance imaging scan (MRI) of the cervical spine revealed a straightening of the lordotic curvature.  There were degenerative changes at multiple levels with a prominent C6-7 herniated disk with impingement on the anterior spinal cord.  There was no cord signal change.  The examiner noted that these findings were similar to those compared to a 2004 MRI of the cervical spine.  (See February 2008 VA neurology report). 

A February 2008 VA neurology consult reflects that the Veteran complained of having had chronic neck pain that radiated into her shoulders, but not her arms that  increased with activity and was relieved with rest.  The examiner noted that she had subjective, chronic numbness and weakness in her hands.  On examination, the Veteran's rapid hand movements were intact. Strength in the upper extremities was full, including biceps, triceps, wrist extensors and flexors and grip.  Sensation was symmetrical in the upper extremities.  The examiner entered an impression of chronic neck pain with stable degenerative changes and no evidence of any radiculopathy or myelopathy.

The Board finds that an initial 20 percent disability rating is warranted for the cervical spine disability for the period from September 26, 2003 to December 16, 2009 pursuant to the rating criteria in effect from September 26, 2003.  In reaching this determination, the Board finds that because there is evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, as evidence by forward flexion of the cervical spine to 20 degrees in September 2004, an initial 20 percent disability rating is warranted for the cervical spine disability for the period from September 26, 2003 to December 16, 2009 pursuant to the rating criteria in effect from September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  The Board finds, however, that an initial evaluation of 30 percent under the rating criteria in effect from September 26, 2003 is not warranted because there is no evidence of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the cervical spine.  Id.  

In addition, in view of the absence of any cervical spine radiculopathy and spasms, as well as incapacitating episodes during the previous 12 months for the period from September 2002 to December 17, 2009, an initial rating in excess of 20 percent under Diagnostic Code 5293 prior to September 26, 2003 and Diagnostic Code 5243 effective from September 26, 2003 is not warranted. 

In addition, the Board finds that the clinical findings of bilateral flexion and rotation in 2002 and 2004 to support a 20 percent evaluation for the Veteran's cervical spine disability under Diagnostic Code 5290 in effect prior to September 26, 2003, for the entire period of August 8, 1996 to December 16, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  This evidence does not demonstrate severe limitation of cervical spine motion such as to warrant the next-higher 30 percent rating under Diagnostic Code 5290, in effect prior to September 26, 2003, even considering additional limitation of function due to factors such as pain.  In this regard, the Board acknowledges the Veteran's complaints of cervical spine pain.  However, based on the objective findings of record, such pain has not resulted in a decrease in function commensurate with the next-higher evaluation for the period on appeal.  Deluca, supra. 

For the period from August 8, 1996 to December 16, 2009, even with consideration of the DeLuca principles, the objective evidence of record fails to show that the cervical spine disability picture has been reflective of unfavorable ankylosis of the entire cervical spine to warrant a higher rating under former Diagnostic Code 5287 or the criteria in effect from September 26, 2003. 

The Board notes the current rating criteria for diseases and injuries of the spine, in effect from September 26, 2003, allow for separate ratings for chronic neurologic manifestations.  However, for the period from August 8, 1996 to December 17, 2009, the evidence failed to show that the Veteran's degenerative disc disease of the cervical spine was manifested by chronic neurological manifestations.  In this regard, the December 2002 VA examiner noted the absence of any sensory, reflex or motor deficits and subsequent examinations did not indicate any evidence of cervical radiculopathy.  Although the Veteran complained of chronic numbness and weakness in her hands in February 2008, that same report reflects that there was no evidence of any radiculopathy or myelopathy.  Thus, a separate rating for neurologic manifestations as a result of the service-connected cervical spine disability is not warranted for any portion of the period from August 8, 1996 to December 17, 2009. 

Overall, the Board finds that an initial 20 percent disability rating is warranted for the cervical spine disability for the period from August 8, 1996 to December 16, 2009 pursuant to the rating criteria in effect prior to and from September 26, 2003.  

(ii) Period from December 17, 2009 to the present

For the period from December 17, 2009, the RO assigned an initial 20 percent disability rating to the service-connected cervical spine disability under Diagnostic Code 5242.  (See May 2010 rating action).  The Board finds that for this period, the evidence of record supports an initial 40 percent rating for the service-connected cervical spine disability under the old criteria for Diagnostic Code 5293 in effect prior to September 26, 2003.  For the period from December 17, 2009, VA examination reports, dated in December 2009 and April 2011, reflect that the Veteran exhibited forward flexion of the cervical spine, at most, to 30 degrees, occasional muscle spasms (2009), guarding (2009), tenderness, pain on motion, and subjective complaints of paresthesias and numbness (2009).  This is sufficient to meet the definition of severe disc disease.  Based on the frequency of the Veteran's medical treatment, as well as occupational and physical therapy with poor results, as indicated by the December 2009 VA examiner, and the recurrent need for pain relief such as nerve blocks, a TENS unit, etc., it can reasonably be concluded that she has had only intermittent relief from her symptoms.  

The Board does not find, however, that for the period from December 17, 2009, that her cervical spine disability was analogous to pronounced disc disease to warrant a 60 percent disability rating under the old criteria for Diagnostic Code 5293 for the following reasons.  Despite her subjective complaints of paresthesias and numbness, as well as evidence of decreased motor strength in her left upper extremities during the December 2009 VA examination, this examination report, as well as the April 2011 VA examination report, show that sensory and reflex examinations of the upper extremities were normal.  When abnormalities were shown, they were found to have been very mild in nature (e.g., 4/5 elbow flexion).  The December 2009 VA examiner specifically noted that there was no atrophy or muscular weakness of the upper extremities, indicating that despite the Veteran's pain and other complaints,  she remained able to use her upper extremities in a relatively normal fashion.  In light of the mostly subjective neurological complaints, with such little medical evidence that the disc disease has progressed to the point that it is objectively interfering with her neurological functioning beyond very slightly, the severity of her disability cannot be classified as pronounced under the old rating criteria for Diagnostic Code 5293, in effect prior to September 26, 2003. 

In addition, the Board finds that an initial 60 percent rating is not warranted under Diagnostic Code 5243, in effect as of September 26, 2003.  Although the Veteran reported having had three incapacitating episodes within the previous 12 months as a result of her cervical spine disability at a December 2009 VA examination, there is no evidence that she was prescribed bedrest by a physician.  While she may choose to intermittently rest due to the pain, that does not satisfy the regulatory definition of incapacitating episodes.  Therefore, an initial 60 percent rating cannot be granted to the cervical spine disability under Diagnostic Code 5243 in effect from September 26, 2003. 

As noted above, the revised criteria also provide the option of rating intervertebral disc syndrome by combining under 38 C.F.R. § 4.25 (2011) separate evaluations of its chronic orthopedic and neurologic manifestations if that results in a higher evaluation.  In this case, since a 40 percent rating can be assigned under the old version of Diagnostic Code 5293 for the period from December 17, 2009 to the present, separate orthopedic and neurological ratings would have to be higher than 40 percent. 

The orthopedic rating criteria are given above.  Using the range of motion findings in the medical evidence for the period from December 17, 2009 to the present, only a 20 percent disability rating could be assigned for the cervical spine disability under the general rating criteria for spine disabilities in effect from September 26, 2003.  There is no medical evidence of cervical spine ankylosis or of forward flexion to 15 degrees or less.  See 38 C.F.R. § 38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2011). 

As for the neurological rating, there are potentially several applicable codes. Diagnostic Code 8510 pertains to impairment of the upper radicular group (the fifth and sixth cervical segments); Diagnostic Code 8511 pertains to impairment of the middle radicular group; Diagnostic Code 8512 pertains to impairment of the lower radicular group; and Diagnostic Code 8513 pertains to impairment of all radicular groups.  Regardless of which code were to be applied to the Veteran's situation, a 20 percent rating is available for mild incomplete paralysis of the minor extremity, and a 30 percent rating is available for moderate incomplete paralysis of the minor extremity.  In any event, not even a mild rating could be assigned considering the lack of medical findings in the Veteran's case.  As discussed more fully above, the Veteran's neurological complaints are mostly subjective, with little objective confirmation, and that confirmation is very mild, at best.  Thus, the Board would be hard-pressed to consider that sufficient to award a 20 percent rating when there is no atrophy or muscle weakness, barely any loss of strength, and sensory and reflex testing of the upper extremities were normal. 

Therefore, considering assigning separate orthopedic and neurological ratings would not be of benefit to the Veteran.  It is of more benefit to her to assign the single 40 percent rating under the old Diagnostic Code 5293.

Finally, because favorable or unfavorable ankylosis of the cervical segment of the spine has not been diagnosed, Diagnostic Codes 5287 and 5240 are not for application.  38 C.F.R. Part 4 (2002) and (2011).  Since the Veteran has not been diagnosed as having favorable ankylosis of the spine, or fusion of all of the cervical segments, then Diagnostic Codes 5286 (2002), 5287 (2002), and 5241 (2011) are also not for application.  Additionally, because the Veteran has not fractured her vertebra, Diagnostic Codes 5285 and 5235 are not for application.  38 C.F.R. Part 4 (2002) and (2011). 

It is therefore the Board's decision that an initial 40 percent rating, but no higher, is warranted for the service-connected cervical spine disability under the old rating criteria for Diagnostic Code 5293 in effect prior to September 26, 2003.  The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10 , 4.40 and 4.45 (2011) would warrant a higher rating in excess of 40 percent for the service-connected cervical spine disability for the period from December 17, 2009 to the present.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the Veteran has limitation of motion of the cervical spine, and that there is pain on motion.  Limited motion of the cervical segment of the spine results in a certain level of functional loss.  However, there is a lack of objective medical evidence showing that the Veteran suffers any additional measurable functional loss and/or limitation of motion during flare-ups or with use. The December 2009 VA examiner specifically found the Veteran's cervical spine disability to have had a mild to moderate, at most, impact on her activities of daily living.  In addition, although the Veteran's reported having increased absenteeism as a result of her cervical spine disability in December 2009 and April 2011, she maintained full-time employment.  In sum, the Board finds that the evidence of record supports an initial 40 percent rating for the service-connected cervical spine disability for the period from December 17, 2009 to the present under the criteria for Diagnostic Code 5243 in effect prior to September 26, 2003.  The benefit-of-the-doubt-rule has been considered in making this decision.  38 U.S.C.A. § 5107(b). 


IV. Fenderson Considerations

Finally, aside from the Board's award of initial 20 and 40 percent disability ratings for the service-connected lumbar and cervical spine disabilities for the prescribed periods noted in the analysis above, no other staged ratings are warranted.  Fenderson, supra.

V. Extraschedular Consideration

The Board must now address whether the Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected cervical and lumbar spine disabilities is inadequate. The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran does not experience any symptomatology not contemplated by the rating schedule, and she does not contend otherwise.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96. 



VI. Rice Considerations

Finally, as the Veteran reported being employed full-time when evaluated by VA in December 2009 and April 2011, this case does not raise a claim for a total disability rating due to individual employability resulting from her service-connected lumbar and cervical spine disabilities (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). 


ORDER

For the period from August 8, 1996 to December 16, 2009, an initial evaluation of 20 percent for disc disease of the lumbar spine is granted, subject to the regulations governing the disbursement of monetary benefits. 

For the period from December 17, 2009 to the present, an initial evaluation of 40 percent for disc disease of the lumbar spine is granted, subject to the regulations governing the disbursement of monetary benefits.

For the period from August 8, 1996 to December 16, 2009, an initial evaluation of 20 percent for disc disease of the cervical spine is granted, subject to the regulations governing the disbursement of monetary benefits.

For the period from December 17, 2009 to the present, an initial evaluation of 40 percent for disc disease of the cervical spine is granted, subject to the regulations governing the disbursement of monetary benefits.


REMAND

The Veteran was provided a VA examination in December 2009, at which the VA examiner noted that the Veteran did not have a history of urinary incontinence, urgency or frequency.  However, an April 2011 VA examination report explicitly notes a history of urinary frequency at a daytime interval of two to three hours.  When the examiner was asked if the etiology of the Veteran's urinary frequency was unrelated to her spine disability, he wrote in "No."  Thus, in light of the examiner's finding that the Veteran's urinary frequency is related to her spine [lumbar] disability and the new spine regulations that allow for separately rating neurological abnormalities, the Board finds a remand is necessary to determine whether the Veteran is entitled to separate ratings for her urinary frequency.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of any neurological manifestations of degenerative disc disease of the lumbar spine, to include urinary frequency due to her service-connected lumbar spine disability.  The claims files, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  Specifically, the examiner should address any urinary frequency or other neurological manifestations offered by the Veteran and provide information regarding the symptomatology thereof, to include frequency of daytime and nighttime voiding intervals in relation to the Veteran's urinary frequency that is related to her service-connected lumbar spine disability.  The rationale for all opinions expressed must be provided. 
   
2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


